On writ of certiorari (362 U.S. 939) to review the action of the United States Court of Claims in holding that respondent’s contract with petitioner was not unenforceable by reason of a violation of 18 U.S.C. § 434 (conflict of interest) and that respondent was entitled to recover damages incurred as the result of the wrongful termination of the contract, the Supreme Court reversed, holding that the consultant employed by the Government in connection with the contract had also acted for the sponsors of the project and that his actions violated 18 U.S.C. § 434, and that public policy precluded enforcement of the contract. Rehearing was denied by the Supreme Court, 365 U.S. 855.